384 F.2d 100
Charlie Bob WESLEY, Appellant,v.UNITED STATES of America, Appellee.
No. 21178.
United States Court of Appeals Ninth Circuit.
Oct. 16, 1967.

Harry J. Kreamer, San Francisco, Cal., for appellant.
Edwin L. Miller, U.S. Atty., Shelby Gott, Asst. U.S. Atty., San Diego, Cal., for appellee.
Before MERRILL and ELY, Circuit Judges, and BYRNE, District Judge.
PER CURIAM.


1
There was ample evidence to support appellant's conviction of forgery.  His opportunity rendered him a natural object of suspicion.  His identification as the forger by the Government's handwriting expert was convincing, and he offered no rebuttal expert testimony.


2
There is no support whatsoever for appellant's contention that the trial judge demonstrated bias.


3
Appellant's constitutional rights were not violated when handwriting exemplars were secured from him.  Gilbert v. State of California, 388 U.S. 263, 266-267, 87 S. Ct. 1951, 18 L. Ed. 2d 1178 (1967).


4
Affirmed.